COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00082-CV


DAYBREAK COMMUNITY                                             APPELLANT
SERVICES, INC.

                                         V.

BERNADETTE WILSON-                                               APPELLEE
BLAKENEY


                                     ------------

          FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered appellant’s “Agreed Motion to Dismiss.”    It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               PER CURIAM

PANEL:    GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: April 30, 2014




                                      2